



EXHIBIT 10.1


LIMITED WAIVER AND SECOND AMENDMENT TO
THIRD AMENDED AND RESTATED REVOLVING CREDIT AGREEMENT


THIS LIMITED WAIVER AND SECOND AMENDMENT TO THIRD AMENDED AND RESTATED REVOLVING
CREDIT AGREEMENT (this “Amendment”) is entered into effective as of August 4,
2016 (the “Second Amendment Effective Date”), among SOUTHCROSS ENERGY PARTNERS,
L.P., a Delaware limited partnership (the “Borrower”), WELLS FARGO BANK, N.A., a
national banking association, as the Administrative Agent (the “Administrative
Agent”), and the undersigned Lenders (as defined below) (the “Consenting
Lenders”). Unless otherwise defined herein, all capitalized terms used herein
that are defined in the Credit Agreement referred to below shall have the
meanings given such terms in the Credit Agreement, as amended hereby.
WITNESSETH
WHEREAS, the Borrower, the Administrative Agent and the financial institutions
party thereto as lenders (the “Lenders”) are parties to that certain Third
Amended and Restated Revolving Credit Agreement dated as of August 4, 2014 (as
amended by that certain First Amendment to Third Amended and Restated Revolving
Credit Agreement effective as of May 7, 2015 and as may be further amended,
restated, supplemented or otherwise modified from time to time, the “Credit
Agreement”);
WHEREAS, pursuant to the Credit Agreement, the Lenders have made Loans to the
Borrower and provided certain other credit accommodations to the Borrower;
WHEREAS, the Borrower delivered an Equity Cure Notice to the Administrative
Agent, dated May 10, 2016 (the “Subject Equity Cure Notice”), pursuant to which
the Borrower notified the Administrative Agent of its intent to exercise the
Equity Cure Right (the “Subject Equity Cure”) with respect to a Financial
Covenant Default resulting from the Borrower’s failure to satisfy the
requirements of Section 9.01(a) of the Credit Agreement for the fiscal quarter
ended March 31, 2016;
WHEREAS, the Borrower has advised the Administrative Agent and the Lenders that
the Subject Equity Cure was not fully funded in the amount specified in the
Subject Equity Cure Notice until July 26, 2016;
WHEREAS, the Borrower has requested that (i) the Administrative Agent and the
Lenders waive the breach of the Credit Agreement arising from the delay in
funding the Subject Equity Cure (the “Specified Default”) and (ii) amend certain
terms and provisions of the Credit Agreement, in each case as more particularly
described in this Amendment; and
WHEREAS, subject to the terms and conditions set forth herein, the Consenting
Lenders have agreed to the Borrower’s requests as set forth in this Amendment.
NOW THEREFORE, for and in consideration of the mutual covenants and agreements
herein contained and other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged and agreed, the Borrower, the
Administrative Agent and the Consenting Lenders hereby agree as follows:
SECTION 1.Limited Waiver. In reliance on the representations, warranties,
covenants and agreements contained in this Amendment, and subject to and upon
the terms and conditions set forth herein, the Administrative Agent and each of
the Consenting Lenders hereby waive the Specified Default effective





--------------------------------------------------------------------------------





as of March 31, 2016, such date being the applicable Equity Cure Test Date with
respect to the Subject Equity Cure. The limited waiver contained in this Section
1 is a one-time waiver applicable solely to the Specified Default occurring
prior to the date hereof, but to no other Default and no Event of Default.
Nothing contained in this Section 1 shall be deemed a consent to or waiver of,
or a commitment or obligation on the part of the Administrative Agent or the
Lenders to any future consent to or waiver of, any other action or inaction on
the part of the Borrower or any other Loan Party that constitutes (or would
constitute) a violation of or departure from any covenant, condition or other
obligation of the Loan Parties under the Credit Agreement and the other Loan
Documents. Neither the Lenders nor the Administrative Agent shall be obligated
to grant any future waivers or consents with respect to any provision of the
Credit Agreement or any other Loan Document. Any further waivers or consents
must be specifically agreed to in writing in accordance with Section 12.02 of
the Credit Agreement.


SECTION 2.Amendments. In reliance on the representations, warranties, covenants
and agreements contained in this Amendment, and subject to the satisfaction of
each condition precedent set forth in Section 3 hereof, the Credit Agreement
shall be amended effective as of the Second Amendment Effective Date as follows:


2.1.New Definitions. Section 1.02 of the Credit Agreement shall be amended by
adding the following new definitions to such section in appropriate alphabetical
order:


“Second Amendment Effective Date” means August 4, 2016.
2.2.Monthly Financial Statements. Section 8.01 of the Credit Agreement shall be
amended by inserting the following new clauses (o) and (p) immediately after
existing clause (n) of such section to read in full as follows:


“(o)    Monthly Financial Statements. (i) During the period commencing on the
Second Amendment Effective Date and ending on the date on which financial
statements and a compliance certificate are delivered under Section 8.01(a), (b)
or (d), as applicable, demonstrating that the Borrower has satisfied the
financial covenants set forth in Section 9.01 (calculated without giving effect
to any Equity Cure Credit Amount or Equity Cure Amount) for any fiscal period
ending on or after June 30, 2016, and (ii) during any future period for which
the Borrower has not satisfied the financial covenants set forth in Section 9.01
(calculated without giving effect to any Equity Cure Credit Amount or Equity
Cure Amount) as of the end of the most recently ended fiscal quarter for which
financial statements and a compliance certificate for the fiscal period ending
on the last day of such fiscal quarter were delivered under Sections 8.01(a),
(b) or (d), as applicable, in each case, as soon as available but in any event
within thirty-five (35) calendar days after the end of each calendar month, (A)
solely with respect to the first two calendar months of each fiscal quarter, its
unaudited consolidated balance sheet and related statements of income or
operations and cash flows reflecting results of operations as of the end of and
for such calendar month and the then elapsed portion of the fiscal year, setting
forth in each case in comparative form the figures for the corresponding period
or periods (or in the case of the balance sheet, as of the end) of the previous
fiscal year, (B) reports setting forth the processing volumes during such
calendar month and the then elapsed portion of the fiscal year, and (C) reports
setting forth in reasonable detail intercompany transactions between any Loan





--------------------------------------------------------------------------------





Party and any of its Affiliates, including accounts receivable and payable as of
such calendar month, all in form and substance satisfactory to the
Administrative Agent and certified by one of its Financial Officers as
presenting fairly in all material respects the financial condition and the
results of operations of the Borrower and its Consolidated Subsidiaries on a
consolidated basis in accordance with GAAP consistently applied, subject to
normal quarter-end or year-end adjustments, as the case may be, and the absence
of footnotes. It is understood that the materials provided to the Administrative
Agent and the Lenders pursuant to this clause (o), in accordance with the last
sentence of this Section 8.01, will not be identified by the Borrower as
“Public” information and may be treated by the Administrative Agent as being
suitable only for posting on a portion of the Platform not designated “Public
Side Information”.
(p)    Southcross Holdings Borrower LP Financial Statements. (i) During the
period commencing on the Second Amendment Effective Date and ending on the date
on which financial statements and a compliance certificate are delivered under
Section 8.01(a), (b) or (d), as applicable, demonstrating that the Borrower has
satisfied the financial covenants set forth in Section 9.01 (calculated without
giving effect to any Equity Cure Credit Amount or Equity Cure Amount) for any
fiscal period ending on or after June 30, 2016, and (ii) during any future
period for which the Borrower has not satisfied the financial covenants set
forth in Section 9.01 (calculated without giving effect to any Equity Cure
Credit Amount or Equity Cure Amount) as of the end of the most recently ended
fiscal quarter for which financial statements and a compliance certificate for
the fiscal period ending on the last day of such fiscal quarter were delivered
under Sections 8.01(a), (b) or (d), as applicable, in each case, as soon as
available but in any event concurrently with such time and in the same form as
such materials are provided to the lenders under the then applicable senior
revolving credit facility of Southcross Holdings Borrower LP, copies of
quarterly (for the first three fiscal quarters of each fiscal year) and annual
financial statements of Southcross Holdings Borrower LP and its consolidated
subsidiaries, including a consolidated balance sheet and related statements of
income or operations, stockholders’ equity and cash flows as of the end of and
for such fiscal quarter or fiscal year, as applicable, and the then elapsed
portion of the fiscal year (in the case of the quarterly financial statements).
It is understood that the materials provided to the Administrative Agent and the
Lenders pursuant to this clause (p), in accordance with the last sentence of
this Section 8.01, will not be identified by the Borrower as “Public”
information and may be treated by the Administrative Agent as being suitable
only for posting on a portion of the Platform not designated “Public Side
Information”.
SECTION 3.Conditions Precedent. The effectiveness of this Amendment is subject
to satisfaction of each of the following conditions precedent:


3.1.Closing Deliveries. Administrative Agent shall have received counterparts of
this Amendment duly executed by the Borrower and Lenders constituting the
Required Lenders and consent and agreement counterparts hereof duly executed by
the other Loan Parties.





--------------------------------------------------------------------------------





3.2.Fees and Expenses. The Borrower shall have paid to the Administrative Agent
all fees and reimbursements due and owing to the Administrative Agent or the
Lenders in connection with this Amendment including, without limitation, all
reasonable fees and expenses incurred by the Administrative Agent (including,
without limitation, fees and expenses of counsel to the Administrative Agent) in
the preparation, execution, review and negotiation of this Amendment and any
other related documents for which the Borrower shall have been invoiced by the
Administrative Agent at least one Business Day before the Second Amendment
Effective Date.


3.3.Absence of Defaults. No Default shall have occurred that is continuing
immediately after giving effect to this Amendment.


3.4.Representations and Warranties. Each representation and warranty contained
in Section 4 hereof shall be true and correct in all material respects or to the
extent that any such representations and warranties are qualified by
materiality, such representations and warranties shall be true and correct in
all respects.


SECTION 4.Representations and Warranties. In order to induce the Administrative
Agent and the undersigned Lenders to enter into this Amendment, the Borrower
hereby represents and warrants to the Administrative Agent and each Lender that:


4.1.Accuracy of Representations and Warranties. Each representation and warranty
of each Loan Party contained in the Loan Documents is true and correct in all
material respects as of the date hereof (except (a) to the extent that any such
representation and warranty is expressly limited to an earlier date, in which
case, on the date hereof, such representation and warranty shall continue to be
true and correct in all material respects as of such specified earlier date and
(b) to the extent that any such representations and warranties are qualified by
materiality, such representations and warranties shall continue to be true and
correct in all respects).


4.2.Due Authorization, No Conflicts. The execution, delivery and performance by
the Borrower of this Amendment are within the Borrower’s limited partnership
powers, have been duly authorized by necessary action, require no action by or
in respect of, or filing with, any governmental body, agency or official (other
than filings with the SEC required under applicable law) and do not violate or
constitute a default under any provision of applicable law or any material
agreement binding upon the Borrower or any of its Subsidiaries, or result in the
creation or imposition of any Lien upon any of the assets of the Borrower or any
of its Subsidiaries.


4.3.Validity and Binding Effect. This Amendment constitutes the valid and
binding obligations of the Borrower enforceable in accordance with its terms,
except as the enforceability thereof may be limited by bankruptcy, insolvency,
reorganization, moratorium or similar laws affecting creditor’s rights
generally, and subject to general principles of equity, regardless of whether
considered in a proceeding in equity or law.


4.4.Absence of Defaults. No Default has occurred that is continuing immediately
after giving effect to this Amendment.


4.5.No Defense. The Borrower has no defenses to (a) payment, counterclaims or
rights of set-off with respect to the Secured Obligations on the date hereof or
(b) the validity, enforceability or binding effect against the Borrower of the
Credit Agreement or any of the other Loan Documents or any Liens intended to be
created thereby.





--------------------------------------------------------------------------------





4.6.Equity Cure. As of the Second Amendment Effective Date, the Borrower has
completed the Subject Equity Cure by receiving an Equity Cure Contribution in an
amount equal to the Equity Cure Amount referenced in the Subject Equity Cure
Notice. For each Rolling Period ending after March 31, 2016 that includes the
fiscal quarter ending on such date, (a) the Borrower shall be deemed to have
received the Equity Cure Amount during the fiscal quarter ending on March 31,
2016 and (b) the Borrower may add such Equity Cure Amount in calculating its
Consolidated EBITDA for each applicable Rolling Period.


SECTION 5.Miscellaneous.


5.1.Reservation of Rights. Except with respect to the Specified Default as
herein provided, no failure or delay on the part of Administrative Agent or any
Lender to exercise any right or remedy under the Credit Agreement, any other
Loan Document or applicable law shall operate as a consent to or waiver thereof,
nor shall any single or partial exercise of any right or remedy preclude any
other or further exercise of any right or remedy, all of which are cumulative
and are expressly reserved.


5.2.Post-Closing Covenant. On or prior to the date that is 60 days after the
date hereof (or such later date as is satisfactory to the Administrative Agent
in its sole discretion), the Borrower shall have delivered to the Administrative
Agent a listing of all real property interests acquired by each Loan Party since
August 4, 2014 and the estimated value of such real property interests and
related improvements, together with such additional information regarding such
real property interests as is reasonably requested by the Administrative Agent.
Notwithstanding anything to the contrary in the Credit Agreement, the breach of
this Section 5.2 shall result in an immediate Event of Default.


5.3.Reaffirmation of Loan Documents; Extension of Liens. Any and all of the
terms and provisions of the Credit Agreement and the Loan Documents shall,
except as amended and modified hereby, remain in full force and effect and are
hereby ratified and confirmed. Each Loan Party hereby extends the Liens securing
the Secured Obligations until the Secured Obligations have been paid in full,
and agrees that the amendments and modifications herein contained shall in no
manner affect or impair the Secured Obligations or the Liens securing payment
and performance thereof.


5.4.Parties in Interest. All of the terms and provisions of this Amendment shall
bind and inure to the benefit of the parties hereto and their respective
successors and assigns.


5.5.Counterparts. This Amendment may be executed in counterparts, all of which
taken together shall constitute one and the same instrument. Delivery of a
counterpart by facsimile or other electronic transmission (e.g., .pdf) shall be
effective as delivery of a manually executed original counterpart.


5.6.COMPLETE AGREEMENT. THIS AMENDMENT, THE CREDIT AGREEMENT AND THE OTHER LOAN
DOCUMENTS REPRESENT THE FINAL AGREEMENT AMONG THE PARTIES AND MAY NOT BE
CONTRADICTED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS OR SUBSEQUENT ORAL AGREEMENTS
OF THE PARTIES. THERE ARE NO UNWRITTEN ORAL AGREEMENTS BETWEEN THE PARTIES.


5.7.Release. The Borrower and each other Loan Party on their own behalf and on
behalf of their predecessors, successors, heirs, legal representatives and
assigns (collectively, the “Releasing Parties”), hereby acknowledge and
stipulate that as of the Second Amendment Effective Date, none of the Releasing
Parties has any known claims or known causes of action of any kind whatsoever
against Administrative Agent, any other Secured Party or any of their officers,
directors, employees, agents, attorneys, affiliates or representatives, or
against any of their respective predecessors, successors, or assigns (each of
the foregoing,





--------------------------------------------------------------------------------





collectively, the “Released Parties”). Each of the Releasing Parties hereby
forever releases, remises, discharges and holds harmless the Released Parties,
from any and all known claims, causes of action, demands, and liabilities of any
kind whatsoever, whether direct or indirect, fixed or contingent, liquidated or
nonliquidated, disputed or undisputed, which any of the Releasing Parties has or
may acquire in the future relating in any way to any event, circumstance,
action, or failure to act from the beginning of time through the date of this
Amendment.


5.8.Covenant Not to Sue. The Borrower and each other Loan Party, on their own
behalf and on behalf of the Releasing Parties, hereby absolutely,
unconditionally and irrevocably, covenants and agrees with and in favor of each
Released Party that it will not sue (at law, in equity, in any regulatory
proceeding or otherwise) any Released Party on the basis of any claim released,
remised and discharged by Borrower or such other Loan Party pursuant to
Section 5.7 hereof. If the Borrower or any other Loan Party or any of their
successors, assigns or other legal representatives violates the foregoing
covenant, such Person, for itself and its successors, assigns and legal
representatives, agrees to pay, in addition to such other damages as any
Released Party may sustain as a result of such violation, all attorneys’ fees
and costs incurred by any Released Party as a result of such violation.


5.9.No Implied Waivers. No failure or delay on the part of the Administrative
Agent or the Lenders in exercising, and no course of dealing with respect to,
any right, power or privilege under this Amendment, the Credit Agreement or any
other Loan Document shall operate as a waiver thereof, nor shall any single or
partial exercise of any right, power or privilege under this Amendment, the
Credit Agreement or any other Loan Document preclude any other or further
exercise thereof or the exercise of any other right, power or privilege, all of
which are cumulative and are expressly reserved. Except for the waiver and
amendments set forth in Sections 1 and 2 hereof, nothing contained in this
Amendment shall be deemed a consent to or waiver of, or a commitment or
obligation on the part of the Administrative Agent or the Lenders to any future
consent to or waiver of, any other action or inaction on the part of the
Borrower or any other Loan Party that constitutes (or would constitute) a
violation of or departure from any covenant, condition or other obligation of
the Loan Parties under the Credit Agreement and the other Loan Documents. Any
such waivers or consents must be specifically agreed to in writing in accordance
with Section 12.02 of the Credit Agreement.


5.10.Arms-Length/Good Faith; Review and Construction of Documents. This
Amendment has been negotiated at arms-length and in good faith by the parties
hereto. The Borrower (a) has had the opportunity to consult with legal counsel
of its own choice and has been afforded an opportunity to review this Amendment
with its legal counsel, (b) has reviewed this Amendment and fully understands
the effects thereof and all terms and provisions contained in this Amendment,
and (c) has executed this Amendment of its own free will and volition.
Furthermore, the Borrower acknowledges that (i) this Amendment shall be
construed as if jointly drafted by the Borrower and the Lenders, and (ii) the
recitals contained in this Amendment shall be construed to be part of the
operative terms and provisions of this Amendment.


5.11.Interpretation. Wherever the context hereof shall so require, the singular
shall include the plural, the masculine gender shall include the feminine gender
and the neuter and vice versa. The headings, captions and arrangements used in
this Amendment are for convenience only, shall not affect the interpretation of
this Amendment, and shall not be deemed to limit, amplify or modify the terms of
this Amendment, nor affect the meaning thereof.


5.12.Severability. In case any one or more of the provisions contained in this
Amendment shall for any reason be held to be invalid, illegal or unenforceable
in any respect, such invalidity, illegality, or





--------------------------------------------------------------------------------





unenforceability shall not affect any other provision hereof, and this Amendment
shall be construed as if such invalid, illegal, or unenforceable provision had
never been contained herein.


5.13.Loan Documents. The Borrower acknowledges and agrees that this Amendment is
a Loan Document.


5.14.Governing Law. THIS AMENDMENT SHALL BE CONSTRUED IN ACCORDANCE WITH AND
GOVERNED BY THE LAWS OF THE STATE OF NEW YORK.


[Signature Pages Follow]





--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed by their respective authorized officers on the date and year first
above written.
BORROWER:
 
SOUTHCROSS ENERGY PARTNERS, L.P.
 
 
 
 
 
 
                                                               By:
Southcross Energy Partner GP, LLC, its general partner
 
 
 
 
 
 
                                                               By:
/s/ Bret M. Allan
 
 
                                                                  Name:
Bret M. Allan
 
 
                                                                  Title:
Senior Vice President and Chief Financial Officer
 

























































































Signature Page


Second Amendment to Third Amended and Restated Revolving Credit Agreement
Southcross Energy Partners, L.P.





--------------------------------------------------------------------------------





Each of the undersigned (i) consents and agrees to this Amendment, and (ii)
agrees that the Loan Documents to which it is a party (including, without
limitation, the Third Amended and Restated Revolver Guaranty and Collateral
Agreement dated as of August 4, 2014, as applicable) shall remain in full force
and effect and shall continue to be the legal, valid and binding obligation of
the undersigned, enforceable against it in accordance with its terms.
 
 
 
CONSENTED, ACKNOWLEDGED AND AGREED TO BY:
 
 
 
 
 
 
 
SOUTHCROSS ENERGY OPERATING, LLC
 
 
 
SOUTHCROSS ENERGY LP LLC
 
 
 
SOUTHCROSS ENERGY GP LLC
 
 
 
SOUTHCROSS DELTA PIPELINE LLC
 
 
 
SOUTHCROSS PROCESSING LLC
 
 
 
SOUTHCROSS ALABAMA PIPELINE LLC
 
 
 
SOUTHCROSS NUECES PIPELINES LLC
 
 
 
SOUTHCROSS ENERGY FINANCE CORP.
 
 
 
FL RICH GAS SERVICES GP, LLC
 
 
 
 
 
 
 
By:    /s/ Bret M. Allan                                        
 
 
 
          Name: Bret M. Allan
 
 
 
          Title: Senior Vice President and Chief
 
 
 
                    Financial Officer





















































Signature Page


Second Amendment to Third Amended and Restated Revolving Credit Agreement
Southcross Energy Partners, L.P.







--------------------------------------------------------------------------------







 
 
                                      SOUTHCROSS CCNG GATHERING LTD.
 
 
                                      SOUTHCROSS CCNG TRANSMISSION LTD.
 
 
                                      SOUTHCROSS GULF COAST
 
 
 
TRANSMISSION LTD.
 
 
                                      SOUTHCROSS MISSISSIPPI PIPELINE, L.P.
 
 
                                      SOUTHCROSS MISSISSIPPI GATHERING,
 
 
 
L.P.
 
 
                                      SOUTHCROSS MIDSTREAM SERVICES, L.P.
 
 
                                      SOUTHCROSS MARKETING COMPANY
 
 
 
LTD.
 
 
                                      SOUTHCROSS NGL PIPELINE LTD.
 
 
                                      SOUTHCROSS GATHERING LTD.
 
 
                                      SOUTHCROSS MISSISSIPPI INDUSTRIAL
 
 
 
GAS SALES, L.P.
 
 
 
 
 
 
By:
Southcross Energy GP LLC, as general partner
 
 
 
 
 
 
By:
   /s/ Bret M. Allan
 
 
 
   Name: Bret M. Allan
 
 
 
   Title: Senior Vice President and Chief
 
 
 
             Financial Officer
 
 
 
 
 
 
 
 
 
 
                                      FL RICH GAS SERVICES, LP
 
 
 
 
 
 
By:
FL Rich Gas Services GP, LLC, its general partner
 
 
 
 
 
 
By:
   /s/ Bret M. Allan
 
 
 
   Name: Bret M. Allan
 
 
 
   Title: Senior Vice President and Chief
 
 
 
             Financial Officer































Signature Page


Second Amendment to Third Amended and Restated Revolving Credit Agreement
Southcross Energy Partners, L.P.





--------------------------------------------------------------------------------







 
 
                         FL RICH GAS UTILITY GP, LLC
 
 
 
 
 
 
By:
   /s/ Bret M. Allan
 
 
 
   Name: Bret M. Allan
 
 
 
   Title: Senior Vice President and Chief
 
 
 
             Financial Officer
 
 
 
 
 
 
 
 
 
 
              FL RICH GAS UTILITY LP
 
 
                      TEXSTAR TRANSMISSION, LP
 
 
 
 
 
 
By:
FL Rich Gas Utility GP, LLC, its general partner
 
 
 
 
 
 
By:
   /s/ Bret M. Allan
 
 
 
   Name: Bret M. Allan
 
 
 
   Title: Senior Vice President and Chief
 
 
 
             Financial Officer
 
 
 
 



































































Signature Page


Second Amendment to Third Amended and Restated Revolving Credit Agreement
Southcross Energy Partners, L.P.





--------------------------------------------------------------------------------





ADMINISTRATIVE AGENT,
 ISSUING BANK AND LENDER:
WELLS FARGO BANK, N.A., as the Administrative Agent, Issuing Bank and a Lender
 
 
 
 
 
 
 
 
 
                                                                        By:
/s/ Trent J. Brendon
 
Name:
Trent J. Brendon
 
                                                                           Title:
Senior Vice President





























































































Signature Page


Second Amendment to Third Amended and Restated Revolving Credit Agreement
Southcross Energy Partners, L.P.







--------------------------------------------------------------------------------







LENDER:
                                   Barclays Bank PLC, as a Lender
 
 
 
 
 
 
 
 
 
 
 
 
 
                                                         By:
/s/ Sean Duggan
 
 
 
Name:
Sean Duggan
 
 
 
                                                            Title:
Assistant Vice President
 





























































































Signature Page


Second Amendment to Third Amended and Restated Revolving Credit Agreement
Southcross Energy Partners, L.P.







--------------------------------------------------------------------------------





LENDER:
                                                          USG AG, STAMFORD
BRANCH, as a Lender
 
 
 
 
 
 
 
 
 
 
 
 
 
                                                         By:
/s/ Denise Bushee
 
 
 
                                                             Name:
Denise Bushee
 
 
 
                                                            Title:
Assistant Director
 
 
 
 
 
 
 
 
                                                         By:
/s/ Darlene Arias
 
 
 
                                                             Name:
Darlene Arias
 
 
 
                                                            Title:
Director
 





















































































Signature Page


Second Amendment to Third Amended and Restated Revolving Credit Agreement
Southcross Energy Partners, L.P.







--------------------------------------------------------------------------------





LENDER:
                                             JPMorgan Chase Bank, N.A., as a
Lender
 
 
 
 
 
 
 
 
 
 
 
 
 
                                                         By:
/s/ Stephanie Balette
 
 
 
                                                             Name:
Stephanie Balette
 
 
 
                                                            Title:
Authorized Officer
 



































































































Signature Page


Second Amendment to Third Amended and Restated Revolving Credit Agreement
Southcross Energy Partners, L.P.







--------------------------------------------------------------------------------





LENDER:
                                                          ABN AMRO CAPITAL USA
LLC, as a Lender
 
 
 
 
 
 
 
 
 
 
 
 
 
                                                         By:
/s/ Darrell Holley
 
 
 
                                                             Name:
Darrell Holley
 
 
 
                                                            Title:
Managing Director
 
 
 
 
 
 
 
 
                                                         By:
/s/ Kaylan Hopson
 
 
 
                                                             Name:
Kaylan Hopson
 
 
 
                                                            Title:
Vice President
 























































































Signature Page


Second Amendment to Third Amended and Restated Revolving Credit Agreement
Southcross Energy Partners, L.P.







--------------------------------------------------------------------------------





LENDER:
                                             BANK OF AMERICA, N.A., as a Lender
 
 
 
 
 
 
 
 
 
 
 
 
 
                                                         By:
/s/ C. Mark Hedrick
 
 
 
                                                             Name:
C. Mark Hedrick
 
 
 
                                                            Title:
Managing Director
 



































































































Signature Page


Second Amendment to Third Amended and Restated Revolving Credit Agreement
Southcross Energy Partners, L.P.







--------------------------------------------------------------------------------





LENDER:
                                    Cadence Bank, N.A., as a Lender
 
 
 
 
 
 
 
 
 
 
 
 
 
                                                         By:
/s/ David Anderson
 
 
 
                                                             Name:
David Anderson
 
 
 
                                                            Title:
Senior Vice President
 





































































































Signature Page


Second Amendment to Third Amended and Restated Revolving Credit Agreement
Southcross Energy Partners, L.P.







--------------------------------------------------------------------------------





LENDER:
                                             Royal Bank of Canada, as a Lender
 
 
 
 
 
 
 
 
 
 
 
 
 
                                                         By:
/s/ Leslie P. Vowell
 
 
 
                                                             Name:
Leslie P. Vowell
 
 
 
                                                            Title:
Attorney-in-Fact
 





































































































Signature Page


Second Amendment to Third Amended and Restated Revolving Credit Agreement
Southcross Energy Partners, L.P.







--------------------------------------------------------------------------------





LENDER:
                           Regions Bank, as a Lender
 
 
 
 
 
 
 
 
 
 
 
 
 
                                                         By:
/s/ Arthur E. Cutler
 
 
 
                                                             Name:
Arthur E. Cutler
 
 
 
                                                            Title:
Vice President
 





































































































Signature Page


Second Amendment to Third Amended and Restated Revolving Credit Agreement
Southcross Energy Partners, L.P.







--------------------------------------------------------------------------------





LENDER:
                             MidFirst Bank, as a Lender
 
 
 
 
 
 
 
 
 
 
 
 
 
                                                         By:
/s/ W. Thomas Portman
 
 
 
                                                             Name:
W. Thomas Portman
 
 
 
                                                            Title:
Vice President
 





































































































Signature Page


Second Amendment to Third Amended and Restated Revolving Credit Agreement
Southcross Energy Partners, L.P.







--------------------------------------------------------------------------------





LENDER:
                                             Raymond James Bank, N.A., as a
Lender
 
 
 
 
 
 
 
 
 
 
 
 
 
                                                         By:
/s/ H. Fred Coble, Jr.
 
 
 
                                                             Name:
H. Fred Coble, Jr.
 
 
 
                                                            Title:
Senior Vice President
 































































































Signature Page


Second Amendment to Third Amended and Restated Revolving Credit Agreement
Southcross Energy Partners, L.P.







